Citation Nr: 0202231	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  96-45 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service connected 
degenerative arthritis of the thoracic and lumbar spine with 
low back strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from May 1960 to May 1964 and with the United 
States Air Force from April 1965 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which confirmed and continued a 20 percent 
disability rating for degenerative arthritis of the thoracic 
and lumbar spine with low back strain.  The veteran disagreed 
with the rating decision and initiated this appeal. 

The veteran appears to be claiming service connection for 
additional back disability, arguing in part that his service-
connected back disability contributed to the severity of 
post-service back injuries in 1995 and/or caused the back 
injury that was sustained in a 1995 accident.  Inasmuch as 
all service-connected back disabilities would likely be 
assigned a single rating, additional RO adjudication is 
necessary before the Board can decide the issue now on 
appeal.  Thus, the case must be remanded.  

The RO should clarify whether the veteran is also claiming a 
relationship between his post-service, cervical spine 
disability and his service-connected thoracolumbar disability 
and, if so, develop that claim.  


REMAND

Initially, it is noted that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
RO notified the veteran in the August 2001 supplemental 
statement of the case that the decision had been made under 
the guidelines of the VCAA.

Based on testimony at a hearing at the RO in October 1996, 
the veteran appears to be raising the issue of service 
connection for additional back disability, including disc 
disease.  In part, he testified that doctors had told him a 
September 1995 accident, in which he sustained a back injury, 
was caused by his pre-existing (service-connected) 
disability.  Inasmuch as the issue of whether additional back 
disability, including disc disease, is related to the 
service-connected thoracic and lumbar spine disability is 
"inextricably intertwined" with the issue of an increased 
evaluation for service-connected degenerative arthritis of 
the thoracic and lumbar spine with low back strain, this 
additional service connection issue must be adjudicated by 
the RO. 

The veteran's service medical records reflect that he was 
seen several times for complaints of back pain, including in 
May 1963 after hyperextending his back when he jumped from a 
helicopter and in July 1978 when he hurt his back after 
stepping in a hole.  A thoracic spine X-ray in September 1979 
showed degenerative arthritic change.  In March 1980, when 
seen at physical therapy for low back pain, he reported 
having been told that he might have a disc that "slips."  
The service retirement examination in August 1980 showed no 
identifiable abnormalities of the spine.  

At a VA examination in July 1981 there was a clinical 
diagnosis of back injury, no residuals, although an X-ray of 
the lumbar spine was noted to show mild degenerative lipping 
with normal vertebral body heights, interspaces and 
alignment.  

In July 1981, the RO granted service connection for 
degenerative arthritis of the thoracic and lumbar spine with 
low back strain.  

VA outpatient records show treatment for back complaints in 
the 1980s, including in March 1988, when the veteran reported 
pain in the small of his back that radiated into the left 
buttock, and in August 1988 following an injury at work, when 
he backed into a desk while moving heavy equipment.  (His job 
occasionally involved moving heavy computer equipment.)  

Disc disease of the lumbar spine was first mentioned in a 
September 1988 VA outpatient treatment record in which a 
doctor noted that August 1988 X-rays showed degenerative disc 
disease at L3-4 and L4-5 that had not been seen on June 1981 
X-rays.  However, the August 1988 X-ray report is not of 
record.  

When the veteran was examined by VA in January 1991 he 
reported that his back had become more symptomatic about 
eight months earlier.  The examiner diagnosed lumbosacral 
strain and spinal arthritis and arthralgias.  Although lumbar 
and thoracic abnormalities were noted on X-ray, it appears 
that the clinical examiner may not have reviewed the X-ray 
reports.  

The veteran has suffered several additional post service back 
injuries.  In September 1991 he was in an accident in which 
he was ejected from a motor vehicle.  When he underwent a VA 
X-ray examination in April 1992 his clinical history was 
noted as much low back pain since the September 1991 accident 
and thoracic osteoporosis and lumbar degenerative joint 
disease shown by previous X-rays.  The April 1992 X-rays 
showed slight narrowing of the L4-5 intervertebral disc space 
noted to be consistent with degenerative disc disease at that 
level.  

In May 1995 the veteran suffered an on-the-job injury 
described as twisting his back when he opened a van door and 
the wind blew it open farther.  This incident has also been 
described as the veteran being injured from slipping and 
falling out of a vehicle.  He also suffered an on-the-job 
injury in September 1995, when a chair in which he attempted 
to sit rolled out from under him and he landed on his 
buttocks.  Evidence relating to treatment for these injuries 
and to a worker's compensation claim indicate that his pain 
began after the on-the-job injuries in May and September 
1995.  (See records regarding treatment by Arthur C. 
Bieganowski, M.D., for worker's compensation claim for on-
the-job injuries in May and September 1995 and medical 
statement of September 1998 by the Chief of Physical Medicine 
and Rehab at the William Beaumont Army Medical Center.) 

Additionally, although the veteran has been found disabled by 
the Social Security Administration (SSA) due to severe lumbar 
and cervical degenerative disc and joint disease with date of 
onset on September 21, 1995, the medical records supporting 
the decision were not submitted.  

Accordingly, this case is REMANDED for the following:

1.  The RO should try to obtain the 
report of the August 1988 VA X-ray 
examination of the veteran's spine 
referred to by a doctor at the El Paso VA 
outpatient clinic in a September 1988 
outpatient record entry.  

2.  The veteran should be asked to submit 
the name and address of any doctor and/or 
hospital where he received treatment 
after he was involved in a car accident 
in September 1991.  He should also be 
asked to identify any doctor who told him 
that there is any type of relationship 
between his service-connected back 
disability and any accidents after 
service that resulted in back injuries.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of his medical records and a 
written statement from any doctor who is 
identified as having linked the service-
connected back disability to any post-
service back injuries. 

3.  After obtaining the necessary 
authorization, the RO should request 
treatment records from Arthur C. 
Bieganowski, M.D., who treated the 
veteran after his work-related accidents 
in 1995.  Dr. Bieganowski's address as 
shown in the claims file is P. O. Box 
10098, El Paso, Texas 79991-0098.


4.  The veteran should be asked to 
identify VA and non-VA health care 
providers who have treated or evaluated 
him for his back disability since 1996.  
The RO should then obtain records from 
the sources indicated which have not been 
previously secured.  Even if the veteran 
does not respond the RO should obtain any 
relevant VA medical records since 1996 
from the VA outpatient facility in El 
Paso and any since 1996 from the William 
Beaumont Army Medical Center.  Any 
records obtained should be associated 
with the claims file.

5.  The RO should request the relevant 
medical records supporting the October 1, 
1996, SSA decision finding the veteran 
disabled since September 21, 1995.  The 
RO should inform the veteran of all 
efforts to obtain those records.

6.  After the above development has been 
completed to the extent possible and any 
additional evidence added to the file, 
the veteran should be afforded an 
examination by a specialist in 
orthopedics and, if indicated, a special 
neurological examination.  The claims 
folder must be made available to and 
reviewed by the examiner(s).  The 
purposes of the examination(s) are to (1) 
determine whether there is a relationship 
between the veteran's service-connected 
thoracolumbar arthritis with low back 
strain and any disease or other 
thoracolumbar pathology, and (2) to 
assess the manifestations of his back 
disability.  Any indicated diagnostic 
studies should be accomplished, the 
results of which should be considered in 
providing any requested opinion.  The 
veteran is hereby advised of the 
importance of reporting for the 
examination and of following the 
notification instructions of the 
examination provider(s) if he will not be 
able to report for any examination.  

The examiner(s) should report range of 
motion of the lumbar and thoracic segments 
of the spine in degrees of arc in all 
planes with a description of the normal 
range of motion of the lumbar and thoracic 
segments.  The examiner(s) should be 
requested to specifically comment upon the 
extent, if any, to which pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the veteran, results 
in functional loss.

The examiner(s) should carefully elicit 
all of the veteran's subjective complaints 
concerning his back, and offer an opinion 
as to whether there is adequate pathology 
present to support the veteran's 
subjective complaints and, if possible, 
identify the pathology responsible for the 
pain.

After reading this remand, examining the 
veteran, and reviewing the claims file, 
including the service medical records, the 
examiner(s) should diagnose all disorders 
affecting the thoracic and/or lumbar 
segments of the veteran's spine.  The 
examiner(s) should also express an opinion 
as whether it is at least as likely as not 
that any disc disease or any other 
disorders of the thoracic or lumbar 
segments of the spine (1) were caused or 
permanently worsened by the service-
connected degenerative arthritis of the 
thoracic and lumbar spine with low back 
strain; or (2) are otherwise related to 
service.  In rendering an opinion 
attention is directed to the evidence 
regarding the veteran's multiple post-
service back injuries.  

If the examiner(s) conclude that it is 
less likely than not that the service-
connected degenerative arthritis of the 
thoracic and lumbar spine with low back 
strain either caused, or resulted in the 
permanent worsening of, any disc disease 
(or other disorders of either the 
thoracolumbar spine) the examiner(s) 
should try to separate the manifestations 
of the degenerative arthritis of the 
thoracic and lumbar spine with low back 
strain from those of disc disease (or 
other disorders of the thoracolumbar 
spine).  

7.  The RO should then adjudicate the 
issue of service connection for 
lumbar/thoracic disc disease and any 
additional disorders of the thoracolumbar 
spine, to include whether such were 
caused or aggravated by the service-
connected degenerative arthritis of the 
thoracic and lumbar spine with low back 
strain.  The veteran and representative 
should be provided notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

8.  Thereafter, the RO should review the 
record and readjudicate the claim for an 
increased rating.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and any 
applicable law not previously provided.  
An appropriate period of time should be 
allowed for response.  The RO should 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

